
	
		I
		111th CONGRESS
		2d Session
		H. R. 5095
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2010
			Mr. Paulsen (for
			 himself, Mrs. Bachmann,
			 Mr. Dent, Mr. Gerlach, Mr.
			 Lance, Mr. Marchant,
			 Mr. Price of Georgia,
			 Mr. Brown of South Carolina,
			 Mr. Royce,
			 Mr. Lamborn,
			 Mr. Chaffetz,
			 Mr. Latta,
			 Mr. Bartlett,
			 Mr. Goodlatte,
			 Mr. Pitts,
			 Mr. Akin, Mrs. Blackburn, Mr.
			 Gohmert, Mr. Franks of
			 Arizona, Mr. Conaway,
			 Mr. McClintock,
			 Mr. Gingrey of Georgia,
			 Mr. Ryan of Wisconsin,
			 Mr. Manzullo,
			 Mr. Platts,
			 Mr. Upton, and
			 Mr. Lee of New York) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  excise tax on medical devices.
	
	
		1.Short titleThis Act may be cited as the Protect
			 Medical Innovation Act.
		2.Repeal of medical
			 device excise taxSection 4191
			 of the Internal Revenue Code of 1986 is hereby repealed.
		
